Citation Nr: 1715713	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for epididymitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1975 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied service connection for epididymitis and granted service connection for pseudofolliculitis barbae and assigned an initial noncompensable (0 percent) disability rating effective January 28, 2009 (the day the claim for service connection for pseudofolliculitis barbae and epididymitis was received by VA).  

With respect to the issue of a higher initial disability rating for pseudofolliculitis barbae, remanded below, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  VA filed a motion with the Court to stay the precedential effect of its decision, which was granted, in part, in October 2016.  Generally, the Board will stay action on issues on appeal involving disability ratings for skin disorders that are evaluated under 38 C.F.R. § 4.118 (2016) that may be affected by the resolution of VA's appeal in Johnson; however, in this case, the Veteran has been prescribed clindamycin phosphate (a topical antibiotic) to treat the service-connected pseudofolliculitis barbae.  As there is no evidence of record that the Veteran is currently using, or has previously used, a topical corticosteroid to treat a service-connected skin disorder, the Board finds that this issue does not currently need to be stayed prior to resolution of VA's appeal in Johnson.   

In March 2016, the Board, in pertinent part, remanded the issues of service connection for epididymitis and a higher initial disability rating for pseudofolliculitis barbae for additional development.  The Board is again remanding the issue of a higher initial rating for pseudofolliculitis barbae for additional development.  

With respect to the issue of service connection for epididymitis, pursuant to the Board remand instructions, a VA examination was conducted in May 2016 to assist in determining the nature and etiology of any current epididymitis.  The Board finds the May 2016 VA examination report was thorough and adequate and in compliance with the remand instructions.  As such, the Board finds that there has been substantial compliance with the prior Board remand order with respect to this issue.  See Stegall v. West,	 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).   

January 2017 VA examination reports as well as VA treatment records dated after the most recent May 2016 supplemental statement of the case have been associated with the claims file.  While the most recent supplemental statement of the case does not include review of this evidence, this evidence pertains to issues not currently in appellate status before the Board (the service-connected pes planus, left knee disability, and right ankle disability) or an issue the Board is remanding below (the service-connected pseudofolliculitis barbae); therefore, the Veteran is not prejudiced by the Board's consideration of this evidence in the first instance.    

In January 2016, the Veteran testified at a Board videoconference hearing from Seattle, Washington, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The issue of a higher (compensable) initial disability rating for pseudofolliculitis barbae is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran does not have, and has not had at any time proximate to or during the course of this appeal, chronic epididymitis or a current diagnosed disability as a result of the recurrent intermittent acute episodes of epididymitis.


CONCLUSION OF LAW

The criteria for service connection for epididymitis are not met.  38 U.S.C.A.	 §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO provided notice to the Veteran in February 2009, prior to the initial adjudication of the claim in August 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, a copy of the January 2016 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in May 2012 and May 2016.  The Board finds the May 2016 VA examination report was thorough and adequate and provides a sound basis upon which to base decisions with regard to the issue on appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.  

The Veteran testified at a January 2016 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, as pertinent to the issue decided herein, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal, what was generally required for service connection, and suggested the importance of submitting a medical nexus opinion relating the current symptoms to a current diagnosis and the in-service treatment for epididymitis.  

The Veteran presented evidence of symptoms of epididymitis and testified as to onset of the reported symptoms and treatment during service.  Further, the Veteran was provided VA examinations that provide additional evidence on the question of whether there is a current disability.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and have not identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for Epididymitis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, as discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has current epididymitis; therefore, it cannot be a "chronic disease" under 38 C.F.R.	 § 3.309(a) (2016) and the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2016) do not apply.  

The Veteran contends that the claimed epididymitis is related to active service, specifically the in-service treatment for epididymitis.  See January 2016 Board hearing transcript at 10-15.  In April 2015 and March 2017 written statements, the representative contended that service connection for epididymitis was warranted based on in-service occurrences of epididymitis and continued occurrences after service separation. 

First, after a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran has current chronic epididymitis or a current disability as a result of the recurrent intermittent acute episodes of epididymitis.  Epididymitis is defined as "inflammation of the epididymis," which is the "elongated cordlike structure along the posterior border of the testis, whose elongated coiled duct provides for storage, transit, and maturation of spermatozoa."  See Dorland's Illustrated Medical Dictionary 639 (31st ed. 2007).

Post-service treatment records do not reflect complaints of, or treatment for, epididymitis.  The May 2012 VA examiner noted that the Veteran was first diagnosed with epididymitis in service and has a history of chronic epididymitis, but did not indicate whether the Veteran has a current diagnosis of epididymitis.  

At the May 2016 VA examination, the Veteran reported recurrences of epididymitis approximately once per year with no symptoms between recurrences.  The May 2016 VA examiner, after physical examination, interview with the Veteran, and review of the claims file, noted that, while the Veteran's history is consistent with recurring acute episodes of epididymitis, there was no objective evidence to confirm a diagnosis of epididymitis.  The VA examiner noted that, upon physical 

examination, the Veteran does not have chronic epididymitis and has no current disability as a result of his recurring intermittent acute episodes of epididymitis.  The VA examiner noted that the service treatment records document two episodes of acute epididymitis in 1977 and 1978, but that these were considered acute episodes that resolved and there is no subsequent chronicity of care to link the Veteran's current symptoms to the in-service episodes of epididymitis. 

The May 2016 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination, in coming to the conclusion that the Veteran does not have a current diagnosis of epididymitis and had the requisite medical expertise to render this conclusion.  As such, the Board finds the May 2016 VA examination report to be highly probative.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  The Board finds that the weight of the evidence in this case is against finding chronic epididymitis or a current diagnosed disability as a result of the recurrent intermittent acute episodes of epididymitis at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability).  


The Board recognizes that the Veteran had episodes of acute epididymitis during service (see June to July 1977 and September 1978 service treatment records); however, the evidence of record does not reflect that these acute episodes of epididymitis resulted in chronic disabilities.  Rather, as noted in the May 2016 VA examination, the Veteran does not have a chronic disability related to the in-service acute episodes of epididymitis (in June to July 1977 and September 1978) and the VA examiner found no underlying pathology upon which to render a current diagnosis.  Merely establishing treatment for symptoms while in service is not tantamount to granting service connection.  There also has to be chronic residual disability resulting from that condition or injury.  The May 2016 VA examiner's opinion provides strong rationale as to why the Veteran's reported symptoms do not warrant a current diagnosis of epididymitis.

Further, while, as a lay person, the Veteran is competent to relate some symptoms that may be associated with epididymitis, including pain, under the facts of this case that include findings of acute epididymitis in service and long periods of time between reported episodes of epididymitis, the Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to diagnose a medically complex epidermolytic disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Such disorders are medically complex because of the multiple potential etiologies, can require specialized testing to diagnose, and observable symptomatology can overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Diagnosing epidermolytic disorders involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as pain.  The Veteran has not been shown to have such knowledge, training, or experience.


For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have current epididymitis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for epididymitis is denied.


REMAND

Initial Rating for Pseudofolliculitis Barbae

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A; 38 C.F.R. § 3.159(c).  A February 2017 VA prescription list notes an active prescription for clindamycin phosphate lotion to be applied to the face and neck twice a week; however, the treatment record prescribing this medication has not been associated with the claims file.  As such, it is not clear from the record whether all outstanding VA treatment records have been obtained.  Upon remand, any VA treatment records relating to treatment for pseudofolliculitis barbae that have not yet been obtained should be associated with the claims file.       

At the January 2016 Board hearing, the Veteran contended that the pseudofolliculitis barbae had worsened from what was reflected in the other evidence of record, including the June 2015 VA examination report.  In contrast to the June 2015 VA examination report (that noted no current findings or treatment and that the pseudofolliculitis barbae had resolved), the Veteran testified that the skin disorder extends from his neck and underneath his chin to the sides of his chin area and over his lips.  The Veteran reported using cream for the past few years to treat the pseudofolliculitis barbae.  See January 2016 Board hearing transcript at 2-6.  VA treatment records reflect that the Veteran was recently prescribed topical cream to treat the skin disorder.  See February 2017 VA prescription list; cf. June 2015 VA examination report.    

Based on the above, the Board finds that there is some evidence that the service-connected pseudofolliculitis may have worsened since the most recent VA examination.  As such, the Board finds that further examination is required so that the decision is based on a record that contains a current examination.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Accordingly, the issue of a higher (compensable) initial disability rating for pseudofolliculitis barbae is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to the service-connected pseudofolliculitis barbae.

2.  Then, schedule a VA examination(s) to assist in determining the current severity of the service-connected pseudofolliculitis barbae.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

3.  Then, readjudicate the issue of an initial rating for pseudofolliculitis barbae.  If any aspect of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.    


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


